Citation Nr: 9933620
Decision Date: 10/25/99	Archive Date: 12/06/99

DOCKET NO. 97-30 025               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Fort Harrison, Montana

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disability.

REPRESENTATION

Veteran represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

INTRODUCTION

The veteran served on active duty in the United States Navy from
July 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1996 rating decision of the Fort Harrison,
Montana, Department of Veterans Affairs (VA) Regional Office (RO)
which denied the veteran's claim of entitlement to service
connection for a psychiatric disability. In July 1998, the veteran
testified before the undersigned the RO.

In November 1998, the Board remanded this case to the RO so that
full,-her evidentiary development could be accomplished. For
reasons which will be described below, the terms of the remand
could not be complied with. In April 1999, the RO issued a
Supplemental Statement of the Case which continued to deny the
veteran's claim. The veteran's claims folder was thereupon returned
to the Board.

FINDING OF FACT

There is no medical evidence of record showing any nexus between
the@ veteran's acquired psychiatric disability and her period of
service.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for an
acquired[ psychiatric disability is not well-grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric
disability, which she contends began during her naval service.
Specifically, the veteran claims that her currently diagnosed
bipolar disorder was misdiagnosed as a personality disorder during
service.

2 -

In the interest of clarity, the relevant law and VA regulations
will first be briefly discussed. The factual background will then
be reviewed. Finally, the Board will analyze the veteran's claim
and render a decision.

Relevant Law and Regulations

Service connection

Controlling law provides that service connection may be established
for disability resulting from personal injury or disease incurred
in or aggravated by service . 38 U.S.C.A. 1131 (West 1991 & Supp.
1998); 38 C.F.R. 3.303 (1998).

The service incurrence or aggravation of psychosis will be presumed
if it is manifested to a degree of 10 percent within one year of
discharge from a period of active service lasting 90 or more days.
38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38
C.F.R. 3.307, 3.309 (1998).

Notwithstanding the foregoing, service connection may be granted
for disease which is diagnosed after discharge from military
service, when all of the evidence establishes that such disease was
incurred in service. 38 C.F.R. 3.303(d) (1998); See Cosman v.
Principi, 3 Vet. App. 303, 305 (1992).

A personality disorder is not a disability subject to service
connection. 38 C.F.R. 3.303(c), 4.9 (1998); see also Winn v. Brown,
8 Vet. App. 510, 516 (1996), and cases cited therein.

Well grounded claims

The initial inquiry as to any issue presented on appeal is whether
the claim is well grounded. A well grounded claim is a plausible
claim, one which is meritorious on its own or capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990). A mere
allegation of service connection is not sufficient; there must be
evidence in

- 3 - 

support of the claim that would "justify a belief by a fair and
impartial individual that the claim is plausible." See 38 U.S.C.A.
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit has held
that "a well grounded claim is a plausible claim, one that appears
to be meritorious on its own or capable of substantiation. Such a
claim need not be conclusive but only possible to satisfy the
initial burden 5107(a). For a claim to be well grounded, there must
be (1) a medical diagnosis of a current disability; (2) medical, or
in certain. circumstances, lay evidence of in-service occurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between an in-service disease or injury and the current
disability. N"ere the determinative issue involves medical
causation, competent medical evidence to the effect that the claim
is plausible is required." Epps v. Gober, 126 F. 3d 1464, 1468
(Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 506
(1995).

Failure to report for examination

38 C.F.R. 3.655 (1998) addresses the consequences of a veteran's
failure to attend scheduled medical examinations. That regulation
provides that when a claimant fails to report for a scheduled
medical examination without good cause, a claim of entitlement to
service connection shall be decided on the evidence of record. See
38 C.F.R. 3.655 (1998).

Factual Background

Service medical records reveal that the veteran was hospitalized in
May 1984 after indicating that she could not "go on" and that she
could not "function in Navy life anymore." She was diagnosed as
having borderline personality, acute exacerbation. She was
discharged to duty. Thereafter, she received follow-up treatment
from a clinical psychologist. An August 1984 clinical impression
was mixed personality disorder with some borderline features. In
January of 1985, veteran was discharged from the Navy due to a
personality disorder.

- 4 -

Of record is a May 1992 initial medical evaluation authored by
J.M., M.D. who rendered an opinion that the veteran may have
bipolar disorder. He did not state that her current disorder stems
from her service with the United States Navy.

In a consultation report of August 1992, by attending physician Dr.
M., and S.A., M.D., it was noted that the veteran was admitted to
Montana Deaconess Medical Center for observation with respect to a
history of bipolar disorder with increasing depression and some
suicidal ideation. In a history and physical examination report of
August 1992, Dr. M. noted that the veteran was admitted with a
diagnosis of bipolar disorder, depressed, with borderline
personality disorder. In August of 1992, the veteran was
hospitalized and was treated for bipolar disorder..

During the course of this appeal, the veteran stated that a Dr. P.
and a Dr. F. opined that her personality disorder, as identified by
the Navy upon her discharge, was a misdiagnosis. The veteran also
stated that Dr. F. believed that her present disorder "related back
... from the Navy."

The Board remanded this case on November 5, 1998. In its remand,
the Board noted that there was no evidence of record which
established a nexus between the veteran's service and the bipolar
disorder which was diagnosed a number of years after service.
However, because the veteran had arguably identified evidence which
could serve to make her claim well grounded, the Board remanded the
case in November 1998 so that the veteran could identify the
addresses of Dr. P. and Dr. F. See 38 U.S.C.A. 5103; Robinette v.
Brown, 8 Vet. App. 69, 79 (1995). In addition, since there were no
recent medical records, the Board instructed the RO to schedule the
veteran for a VA psychiatric examination, to include an opinion
from the examiner as to whether any diagnosed psychiatric
disability had its inception during service.

On November 19, 1998, the RO wrote to the veteran, requesting the
information required by the Board as to Dr. P. and Dr. F. No
response was received from the veteran. In February 1999, the
veteran was scheduled for a VA psychiatric

- 5 -

examination. She failed, without explanation, to report to this
examination. In April 1999, the RO issued a Supplemental Statement
of the Case which continued to deny the veteran's claim. She was
given 60 days to respond. No response was received from the
veteran.

Analysis

As an initial matter, it appears that the veteran is not seeking
service connection for personality disorder, instead contending
that she has an acquired psychiatric disability, diagnosed as
bipolar disorder. The Board wishes to note that service connection
may not be granted for a personality disorder in any event, Is it
is considered to be a developmental defect. See 38 C.F.R. 3.303,
4.8 (1998).

The Board observes that the veteran did not report for the February
1999 VA examination. No reason was given, and the veteran has not
contacted the VA medical facility or the RO in an effort to
reschedule the examination. Pursuant to 38 C.F.R. 3.655, discussed
above, the Board will adjudicate this claim of entitlement to
service connection based on the evidence now of record.

As noted above, in order for a claim to be well grounded, there
must be competent evidence of a current disability (a medical
diagnosis); of incurrence or aggravation of a disease or injury in
service (lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the first prong of the Caluza analysis, current
disability, there is a 1992 diagnosis of bipolar disorder. Even
though there are no more recent medical records, for the limited
purpose of establishing a well grounded claim, the Board finds that
a current disability exists.

With respect to the second Caluza prong, incurrence of disease
during service, there is evidence of psychiatric symptomatology
during service. The Board hastens to point out that the veteran's
service medical records indicate that the identified

- 6 -

psychiatric disability was a personality disorder, which is not
considered to be a disability for which service connection may be
granted. See Winn, supra. Nonetheless, for the limited purpose of
well grounding the claim, the service medical records will suffice
as evidence of psychiatric disease during service.

The veteran's claim fails, however, with respect to the third
Caluza prong, medical nexus evidence. Simply put, there is no
evidence of record which relates the veteran's bipolar disorder
diagnosed a number of years after service and her naval service,
including the psychiatric problems experienced by the veteran
during service.

The veteran and her representative have in essence indicated that
her bipolar disorder had its inception during service. The record
does not show that either the veteran or her representative possess
the requisite knowledge, skill, experience, training, or education
to qualify as medical experts in order for such statements to be
considered competent evidence. Espiritu v. Derwinski, 2 Vet. App.
492, (1992). Lay persons are not considered competent to offer
medical opinions regarding causation or diagnosis, and therefore
that evidence does not establish that the claim is plausible.
Grottveit v. Brown, 5 Vet. App 91, 93 (1993). The Board is of
course cognizant that the veteran was trained and worked as a
hospital corpsman during service and that she worked as a paramedic
after service. However, there is nothing in her training or
background which indicates that he possesses the requisite skill to
render opinions as to the etiology and diagnosis of psychiatric
disabilities. See Black v. Brown, 10 Vet. App. 279, 284 (1997).

Further, the Board notes that the veteran has indicated that a
doctor or doctors have told her that she has bipolar disorder which
is related to her naval service. However, the Court has held that
a claimant's account of statements made by physicians cannot render
the claim well grounded. The connection between what a physician
said and the layman's account of what the physician purportedly
said, filtered as it was through a layman's sensibilities, is
simply too attenuated and inherently unreliable to constitute
"medical" evidence. See Robinette v. Brown, 8 Vet. App. 69, 74
(1995). The Board further observes in passing that in its

- 7 -

November 1998 remand it attempted to locate these purported medical
opinions, but the veteran did not respond to the RO's requests for
additional information.

In short, for the reasons and bases expressed above, the Board
concludes that the veteran has failed to provide competent medical
nexus evidence which would serve to make her claim well grounded.
In the absence of such evidence, her claim is not well grounded and
the benefits sought on appeal is denied.

Additional Matters

In an October 1999 written brief presentation, the veteran's
accredited representative contended on appeal that if the Board
finds veteran's the claim to be not well grounded, the claim must
be remanded for further development. The representative cites VA
Adjudication Procedure Manual M21-1 for the proposition that VA
must fully develop a claim before a decision is made as to its well
groundedness.

The veteran's arguments have in essence been disposed of by the
Court, in Morton v. West, 12 Vet. App. 477 (1997). The Board is
required to follow the precedent opinions of the Court. 38 U.S.C.A.
7269. The Board has determined, therefore, that, in the absence of
a well grounded claim, VA has no duty to assist the veteran in
developing the above claim.

Because the veteran's claim for service connection is not well-
grounded, VA is under no duty to further assist her in developing
facts pertinent to that claim. 38 U.S.C.A. 5107(a); 38 C.F.R.
3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997). VA's
obligation to assist depends upon the particular facts of the case
and the extent to which VA has advised the claimant of the evidence
necessary to be submitted with a VA benefits claim. See Robinette
v. Brown, 8 Vet. App. 69, 78 (1995). The Court has held that the
obligation exists only in the limited circumstances where the
appellant has referenced other known and existing evidence. Epps v.
Brown, 9 Vet. App. 341, 344 (1996).

- 8 -

As discussed above, the Board attempted to fulfill this obligation
in its November 1998 remand. The veteran failed to cooperate with
the RO in this regard. The Board wishes to point out that, although
VA is required by statute and by case law to assist appellants in
developing claims, "The duty to assist is not always a one- way
street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). So it is
in this case. The Board further notes that the RO fully complied,
to the extent possible under the circumstances, with the Board's
remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board is not on notice of any other known and existing evidence
which would make the adjudicated service connection claim
plausible. The Board's decision serves to inform the veteran of the
kind of evidence which would be necessary to make her claim well-
grounded, namely competent medical evidence which provides a nexus
between the veteran's service and any current acquired psychiatric
disability.

In the October 1999 written brief presentation, the veteran's
accredited. representative suggested that this case be remanded so
that the veteran could be scheduled for a VA examination by a
qualified psychiatrist. The representative did not mention the
Board's November 1998 remand, which was expressly for that purpose,
nor was the veteran's failure to report for the scheduled February
1999 VA psychiatric examination mentioned. For obvious reasons,
specifically the veteran's failure to cooperate with the Board's
November 1998 remand, the Board will not remand this case again.

9 -

ORDER

A well grounded claim not having been submitted, entitlement to
service connection for an acquired psychiatric disability is
denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

- 10 - 



